department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date u i l number dollar_figure date genin-147216-02 cc tege eb qp1 dear this letter is in response to your correspondence of the irs has issued any guidance subsequent to notice_2000_39 2002_2_cb_132 regarding the method s used to calculate net_income attributable to an ira contribution that is being removed under sec_408 of the internal_revenue_code the code asking whether under code sec_408 an ira contribution including a roth_ira contribution will not be included in the ira owner’s gross_income when distributed as a returned contribution if certain conditions are met one of these conditions is that the distribution is accompanied by the amount of net_income attributable to the contribution sec_1_408-4 of the income_tax regulations prescribes the method the old method for calculating the amount of net_income attributable to a contribution distributed pursuant to sec_408 the old method bases the calculation of the amount of net_income attributable to a contribution on the income earned by the ira during the period beginning on the first day of the taxable_year in which the contribution is made and ending on the date of the distribution from the account in addition under the old rule net_income may not be negative the old method produced anomalous results for contributions made late in the year this is because under the old method account activity in the part of the year that precedes the date the contribution is made is taken into account in the calculation of net_income attributable to the contribution in order to rectify these anomalous results the irs issued notice_2000_39 which provides a new method for calculating net_income that generally bases the calculation of the amount of net_income attributable to a contribution on the actual earnings and losses of the ira during the time it held the contribution under this new method net_income can be negative in addition under notice_2000_39 taxpayers are permitted to use the old or the new method on date the irs issued sec_1_408-4 of the proposed income_tax regulations f_r copy enclosed regarding the method s used to calculate net_income attributable to an ira contribution that is being removed under code sec_408 this proposed regulation incorporates with certain minor modifications the new methods provided in notice_2000_39 under this proposed regulation the amount of net_income attributable to a contribution is based on the actual earnings and losses of the ira during the time it held the contribution the proposed regulation also provides that a single computation period may be used in the case of multiple contributions and clarifies how transfers in and out of iras are treated under the new methods the proposed regulation is proposed to be effective for distributions made on or after date for purposes of determining net_income attributable to ira contributions made during and taxpayers may continue to apply the rules set forth in notice_2000_39 or may rely on the proposed_regulations we hope the information included in this letter will be of assistance to you however this letter does not constitute a ruling on any of the matters discussed if you have additional questions or concerns please contact of my staff at sincerely michael j roach chief qualified_plans branch employee_benefits office of the division counsel associate chief_counsel tax exempt and government entities
